     Case: 1:17-cr-00281 Document #: 128 Filed: 05/11/20 Page 1 of 5 PageID #:1335   1




1                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
2                                    EASTERN DIVISION

3        UNITED STATES OF AMERICA                   )   Docket No. 17 CR 281-1
                                                    )
4                            Plaintiff,             )   Chicago, Illinois
                                                    )   January 19, 2018
5                     v.                            )   10:07 a.m.
                                                    )
6        CARLOS A. MEZA,                            )
                                                    )
7                            Defendant.             )

8
                            TRANSCRIPT OF PROCEEDINGS - Hearing
9                          BEFORE THE HONORABLE ELAINE E. BUCKLO

10
         APPEARANCES:
11

12       For the Government:        JOHN R. LAUSCH, JR.,
                                    United States Attorney
13                                  MR. BRIAN R. HAVEY
                                    219 South Dearborn Street
14                                  Chicago, IL 60604

15
         For the Defendant:         MR. JOSHUA B. KUTNICK
16                                  900 West Jackson Boulevard
                                    Chicago, IL 60607
17

18

19

20       Court Reporter:            LISA H. BREITER, CSR, RMR, CRR

21

22

23

24

25
     Case: 1:17-cr-00281 Document #: 128 Filed: 05/11/20 Page 2 of 5 PageID #:1336   2




1             (In open court.)

2                   THE CLERK:      17 CR 281-1, USA vs. Carlos Meza.

3                   MR. HAVEY:      Good morning, Judge.        Brian Havey on

4        behalf of the United States.

5                   MR. KUTNICK:      Good morning, Your Honor.          Joshua

6        Kutnick on behalf of Carlos Meza, who is here present in court.

7                   THE COURT:      Okay.    So what are we going to do with

8        this case?

9                   MR. KUTNICK:      Judge, Mr. Meza and I have had extensive

10       conversations.      We have begun to go through the discovery, and

11       Mr. Meza is indicating that he would -- at this point that he's

12       going to want to go trial on the case.

13                  However, I would not like to set a trial date yet, and

14       the reason for that is twofold.           Number one, I have yet to have

15       any fruitful communications with Mr. Murphy regarding what, if

16       any, documents he has in his possession from Mr. Meza.                 Also,

17       what documents he may have tendered to the government.

18                  And then also, Your Honor, given the voluminous amount

19       of records involved in this case, it is going to take Mr. Meza

20       and I some time to produce to the government documents that we

21       intend to rely upon in defense.

22                  THE COURT:      Well, on October 19th, you told me a few

23       months ago you needed time to go through discovery and talk to

24       the previous attorney.

25                  You are telling me you haven't done that?
     Case: 1:17-cr-00281 Document #: 128 Filed: 05/11/20 Page 3 of 5 PageID #:1337   3




1                   MR. KUTNICK:      I haven't done that yet, Your Honor.

2                   THE COURT:      And the last time I said that this time I

3        was either going to set a date for a plea or I'll set a trial

4        date.

5                   MR. KUTNICK:      Your Honor, in my discussions with

6        Mr. Meza, this is a -- it's a defense we're going to have to

7        put together, and that is going to take some time to construct,

8        to organize and to give the documents to the government as

9        necessary.     I know --

10                  THE COURT:      I think you're obligated to give the

11       government anything, are you?

12                  MR. KUTNICK:      Well, if we intend to rely upon

13       something, use it as an exhibit, things of that nature, we

14       would want to make sure that those were at least presented to

15       them in advance of trial.

16                  Your Honor, one other thing.           Mr. Meza also has a

17       state case that I'm representing him on.              It's not the same

18       victims.     It's a bit different.        But that as well has been

19       something that's been -- we've been engaged with.                It's in

20       McHenry County.       So, Your Honor, I'm not doing nothing here.

21       I've actually been really working hard on this.

22                  One of the major pieces of discovery, we were just

23       recently able to open with the help of the paralegal from the

24       U.S. Attorney's Office.         It was just this week actually.

25                  And so, Your Honor, I mean, given the number of the
     Case: 1:17-cr-00281 Document #: 128 Filed: 05/11/20 Page 4 of 5 PageID #:1338    4




1        documents in this case and the relatively complexity of the

2        defense that we would be putting forward, we need some time to

3        just -- to build everything and put it together.

4                   THE COURT:      How long of a trial?

5                   MR. HAVEY:      Three days.

6                   THE COURT:      Three days?

7                   MR. HAVEY:      I'm speaking from the government's

8        perspective, Judge.        I don't know --

9                   THE COURT:      Well, obviously you can only speak from

10       the government's perspective.           I wanted to know whether you --

11                  MR. HAVEY:      Whatever documents Mr. Meza and his

12       attorney provided to us, we provided to the defense.                 So --

13                  THE COURT:      What?

14                  MR. HAVEY:      Whatever documents Mr. Meza had were

15       produced to us including documents that Mr. Murphy provides us,

16       we reproduced to Mr. Kutnick, just for the record, Judge.

17                  THE COURT:      All right.     Well, I'm going to set a trial

18       date.    It's not regardless going to be any time terribly soon.

19       Well, I should really want it soon.            Obviously you don't.

20       July.

21                  MR. KUTNICK:      Your Honor, I mean, I don't have a trial

22       date yet on the state case, but I mean if --

23                  THE COURT:      I'm not waiting on any state case.

24                  MR. KUTNICK:      I understand.

25                  THE COURT:      That could be five years.         They apparently
     Case: 1:17-cr-00281 Document #: 128 Filed: 05/11/20 Page 5 of 5 PageID #:1339   5




1        don't have speedy trial issues there.             I mean, yes, you can

2        waive it, but the government has some rights, too.

3                   MR. HAVEY:      That's fine, Judge.

4                   MR. KUTNICK:      If we're going to do July, Your Honor, I

5        would just ask maybe that we go toward the end of July.

6                   THE COURT:      All right.     July 23rd.

7                   MR. HAVEY:      That's fine, Your Honor.

8                   THE COURT:      Okay.    I take it from what you're saying

9        this could change.        So I would like to have you back for a -- I

10       will exclude -- set that for the trial date and I will exclude

11       time until then for preparation.

12                  I'd like you back in May to tell me if anything's

13       changed.     Maybe if you find out that you don't -- okay, why

14       don't you come back, how about May 10th?

15                  MR. HAVEY:      That's fine, Your Honor.

16                  THE COURT:      All right.     We'll see you for a status

17       then.

18                  MR. HAVEY:      Thank you, Judge.

19                  MR. KUTNICK:      That's fine.

20                  THE COURT:      Thank you.

21            (Concluded at 10:13 )

22                                  C E R T I F I C A T E

23            I certify that the foregoing is a correct transcript of the

24       record of proceedings in the above-entitled matter.

25       /s/ LISA H. BREITER                                    May 11, 2020
